t c memo united_states tax_court kugene j monaghan petitioner v commissioner of internal revenue respondent docket no filed date rugene j monaghan pro_se alvin a ohm for respondent memorandum opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year and a dollar_figure addition_to_tax pursuant to sec_6651 ' a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - dollar_figure addition_to_tax pursuant to sec_665l a anda dollar_figure addition_to_tax pursuant to sec_6654 the issues for decision are whether the amount received by petitioner in from his employer is taxable whether petitioner is liable for an addition_to_tax for failing to file a federal_income_tax return whether petitioner is liable for an addition_to_tax for failing to pay federal_income_tax whether petitioner is liable for an addition_to_tax for failing to make estimated federal_income_tax payments and whether petitioner engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 background confronted with petitioner’s refusal to work toward a stipulation of facts respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f on date on date the court issued an order to show cause under rule f requiring petitioner to respond as to why matters set forth in respondent’s motion should not be deemed admitted petitioner failed to file a response on date the court made absolute its order to show cause under rule f providing that the facts and evidence set forth in respondent’s proposed stipulation of facts were deemed established the facts deemed established are at the time he filed his petition petitioner resided in grapevine texas in petitioner received dollar_figure as compensation_for services from his employer gulf lake contracting dollar_figure of taxable_income from the sale of stocks and bonds and dollar_figure as dividend income and petitioner did not file a tax_return for discussion i taxability of amount received sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services sec_61 petitioner does not challenge whether he received the amounts nor the calculation of the amounts received by him petitioner contends his wages are not taxable_income because he did not perform services within the united_states as defined by sec_31_3121_e_-1 employment_tax regs and the reported wages are based on an erroneously submitted form_w-2 wage and tax statement because petitioner did not voluntarily submit his social_security_number and sign a form_w-4 employee’s withholding allowance certificate which resulted in the issuance of the form_w-2 this regulation applies to employment_taxes and has no effect on the income taxes that are at issue in this case q4e- petitioner’s arguments are nothing more than tax-protester rhetoric that has been universally rejected by this and other courts we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent’s determination that these amounts are taxable as income il additions to tax a sec_6651 failure_to_file respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving that the addition is improper rule a 469_us_241 petitioner stated that he did not file a the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which places the burden of production on the secretary with respect to a taxpayer's liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date petitioner does not contend nor is there evidence that his examination commenced after date or that sec_7491 is applicable in this case - - return for and offered no evidence showing that his failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 b sec_6651 failure to pay respondent also determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for petitioner presented no evidence or argument that the addition was improper additionally petitioner did not present evidence indicating that his failure to pay was due to reasonable_cause and not due to willful neglect accordingly on this issue we sustain respondent’s determination c sec_6654 failure to pay kstimated tax respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6654 for sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax petitioner did not offer any evidence at trial related to this issue and failed to address it on brief therefore we sustain respondent’s determination on this issue tit sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a -- - position maintained by a taxpayer in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir a penalty is properly imposed when the taxpayer knew or should have known that his claim or argument was frivolous see 820_f2d_1464 9th cir we find that petitioner’s arguments are frivolous he has caused this court to waste its limited resources on his erroneous views of the tax law which he should have known are completely without merit in view of the foregoing the court will exercise our discretion under sec_6673 sua sponte and require petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent
